Opinion by
Cole, J.
An employee of the petitioner stated that she prepared the entry papers with the necessary official documents, containing all available information on the matter of value, and turned them over to the customs broker to make entry. The customs broker testified that he followed his usual practise, giving to the customs examiner the invoices and submission sheets, which he believed reflected the true value of the merchandise. The uncontradicted testimony established that the entry of the merchandise at a less value than that found by the appraiser was without intent to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the customs officials as to the value of the merchandise. The petition was therefore granted.